Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Hamilton, Jr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. Appellee Evans has moved to dismiss, arguing Hamilton’s notice of appeal was untimely. We deny Evans’s motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Hamilton v. Dept, of Corrections, Nos. 8:09-cv-00516-RWT; 8:09-cv-00722-RWT, 2010 WL 2163917 (D.Md. May 26, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.